        Case 1-18-45417-ess           Doc 43       Filed 07/11/19    Entered 07/11/19 18:21:30




Shiryak, Bowman, Anderson, Gill & Kadochnikov LLP
80-02 Kew Gardens Rd
Kew Gardens, NY 11415
Tel: (718) 263-6800
Fax: (718) 520-9401
Email: Bhirschhorn@sbagk.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK (BROOKLYN DIVISION)
---------------------------------------------------------x
In re:                                                     Chapter 13

                                                                    Case No. 1-18-45417-ess

KAMIL CADET, aka CAMILLE J CADET,
Aka CAMILLE CADET
                                             Debtor.
------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

I hereby certify that on July 11, 2019, I caused the following documents to be served upon all
parties as listed below:

    •    AMENDED NOTICE OF MOTION TO OBJECT TO PROOF OF CLAIM NO. 1

I further certify that June 28, 2019, I caused a true, complete and correct copy of the Amended
Notice Of Motion To Object To Proof Of Claim No. 1 to be served via first class mail, postage
prepaid and or electronic mail, upon the parties listed below.
Real Time Resolutions, Inc.
1349 Empire Central Dr., Suite 150
Dallas, TX 75247

American General Home Equity, Inc.
6637 Grand Ave.
Maspeth, NY 11378

Trustee
Marianne DeRosa
100 Jericho Quadrangle
Suite 127, Jericho, NY 11753

OFFICE OF THE U.S. TRUSTEE EASTERN DISTRICT OF NEW YORK
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, New York 10014
     Case 1-18-45417-ess       Doc 43    Filed 07/11/19       Entered 07/11/19 18:21:30




Wells Fargo Bank, National Association, as Trustee
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409

New York City Water Board
59-17 Junction Boulevard
8th Floor
Flushing, NY 11373

PYOD, LLC
55 Beattie Place,
Suite 110
Greenville, SC 29601



                                                     Date: July 11, 2019
                                                     Kew Gardens, New York

                                                     __/S/ Btzalel Hirschhorn, Esq. _______
                                                     Btzalel Hirschhorn, Esq.
                                                     Shiryak, Bowman, Anderson,
                                                     Gill & Kadochnikov LLP
                                                     80-02 Kew Gardens Rd, Suite 600
                                                     Kew Gardens, NY 11415
                                                     718-263-6800
                                                     Bhirschhorn@sbagk.com
                                                     Counsel for Debtor Kamil Cadet
